FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-336
                 _____________________________

KRISTOPHER DARWIN ROBINSON,

    Appellant,

    v.

SABRINA K. ROBINSON,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Robert M. Dees, Judge.

                        January 3, 2018


WETHERELL, J.

    Appellant, the former husband, seeks review of the order
dismissing the suit he filed against Appellee, the former wife, to
set aside the consent final judgment in the parties’ divorce
proceeding. Because the trial court reached the right result—
albeit for the wrong reason—we affirm under the “tipsy coachman”
doctrine.
                                 I

    The former wife allegedly obtained photos of the former
husband and his mistress that were “of a private nature,” and she
used the photos as leverage in the parties’ divorce proceeding to
coerce the former husband to enter into a mediated settlement that
was favorable to her.      The terms of the settlement were
incorporated into a consent final judgment that was entered by the
circuit court in Clay County in January 2014.

     More than 2½ years later, in August 2016, after several
unsuccessful attempts to modify the consent final judgment, 1 the
former husband filed a complaint in the circuit court in Duval
County seeking to set aside the consent final judgment. The
complaint alleged that the former wife told the former husband
that “she would expose the photos if she did not get a satisfactory
settlement from the [divorce] proceeding” and that the mediator
told the former husband that “if [he] did not give [the former wife]
what she wanted, with the physical evidence [the former wife] had
against [him], [he] would be refused time-sharing with [his]
children, would owe alimony . . . in addition to child support and
would have to pay thirty thousand dollars ($30,000) in attorney’s
fees to [the former wife]’s attorney.” The complaint asserted that
these “strong-arm and extortionate tactics” amounted to “fraud on
the court.”

     The former wife filed a motion to dismiss for improper venue
or, alternatively, to transfer the case to Clay County where
proceedings to modify the consent final judgment were ongoing.
The former husband responded that venue was proper in Duval
County because both parties now reside there, and he argued that
the case should not be transferred to Clay County because, under
Gordon v. Gordon, 625 So. 2d 59 (Fla. 4th DCA 1993), “an
independent action was required under Florida law to set aside the
[consent final judgment] for fraud upon the court because it had
been more than a year since the [judgment] was entered.”




    1  See Robinson v. Robinson, 219 So. 3d 933 (Fla. 1st DCA
2017) (affirming portion of the May 2016 order denying former
husband’s motion to modify his alimony and cost-sharing
obligations, but reversing portion of the order that reduced his
child support obligation); Robinson v. Robinson, 169 So. 3d 1168
(Fla. 1st DCA 2015) (per curiam affirmance of the October 2014
order denying former husband’s supplemental petition to modify
parenting plan).

                                 2
      The trial court granted the motion to dismiss, reasoning that
“it is apparent that the same issues raised in this case are also
being litigated in [the Clay County case].” The court reiterated
this point in the order denying the former husband’s motion for
rehearing, explaining that “the issues raised in [the former
husband]’s complaint in this case are and should be litigated in the
Clay County case.” The court thereafter entered a final order
dismissing this case with prejudice.

                                 II

     We review the dismissal order under the de novo standard of
review, see Ogborn v. Zingale, 988 So. 2d 56, 58 (Fla. 1st DCA
2008), and our review focuses on the result reached by the trial
court, not its reasoning, see Dade County School Board v. Radio
Station WQBA, 731 So. 2d 638, 644 (Fla. 1999) (“[I]f a trial court
reaches the right result, but for the wrong reasons, it will be
upheld if there is any basis which would support the judgment in
the record.”).

     We agree with the former husband that the trial court should
not have dismissed the case with prejudice based on the venue
motion filed by the former wife. Venue was proper in Duval
County because both parties reside there, see section 47.011,
Florida Statutes, and transfer—not dismissal—is the proper
remedy where the trial court determines that there is a more
convenient forum, see section 47.122, Florida Statutes. Moreover,
abatement—not dismissal—would have been the proper remedy if
the trial court was correct in concluding that the issues raised in
this case were the same as those being litigated in the earlier-filed
Clay County case. See Dhondy v. Schimpeler, 528 So. 2d 403 (Fla.
3d DCA 1988).

     Nevertheless, the trial court correctly dismissed the case
because the complaint alleges intrinsic fraud that had to be—but
was not—raised within one year after the consent final judgment
was entered. See Cerniglia v. Cerniglia, 679 So. 2d 1160, 1163
(Fla. 1996) (holding that “allegations of coercion and duress . . .
constitute intrinsic fraud and [a]re thus subject to the one-year
limitation for seeking relief from the final judgment”); Champion
v. McDaniel, 740 So. 2d 17, 19 (Fla. 1st DCA 1999) (reversing order

                                 3
setting aside marital settlement agreement based on motion for
relief from judgment that was filed more than a year after entry of
the judgment incorporating the agreement because the claims
raised in the motion—which included a claim that the wife
“pressured [the husband] into signing the agreement after
confronting him with his admitted adultery”—did not amount to
fraud on the court but rather merely showed that the wife “was in
a superior bargaining position to [the husband]”); Fla. Fam. L. R.
P. 12.540(b) (requiring motions for relief from judgment alleging
fraud—whether intrinsic or extrinsic—to be filed “not more than 1
year after the judgment . . . was entered”).

     The Gordon case on which the former husband relies for the
proposition that the former wife’s actions constitute extrinsic fraud
(or “fraud on the court”) that can be raised in an independent
action filed more than a year after the consent final judgment was
entered is no longer good law based on Florida Supreme Court’s
subsequent decision in Cerniglia, which unequivocally held that
“allegations of coercion and duress . . . constitute intrinsic fraud
and [a]re thus subject to the one-year limitation for seeking relief
from the final judgment.” 679 So. 2d at 1163. The Court based
this holding on the fact that “[t]he parties’ voluntary assent to the
[allegedly coerced] agreement was also ‘an issue before [the] court
for resolution, and the complaining party could have addressed the
issue in the proceeding.’” Id. (quoting DeClaire v. Yohanan, 453
So. 2d 375, 380 (Fla. 1984)). And, like the dissent in Gordon, the
Court expressed concern that “expand[ing] the definition of fraud
on the court to include . . . claims [of duress, coercion, and deceit]
would negatively impact the finality of judgments.” Carneglia, 679
So. 2d at 1164; accord Gordon, 625 So. 2d at 64 (Polen, J.,
dissenting) (criticizing the majority’s decision that claims of
coercion and duress constitute extrinsic fraud that can be used to
set aside a judgment more than one year after it is entered because
the decision “is almost certain to ‘open the floodgates’ for further
judicial review of domestic relations cases previously thought to
have been settled”).

    We recognize that, after Cerniglia, the Fifth District reversed
an order denying a husband relief from a final judgment that
adopted a mediation agreement allegedly obtained by the wife
through extortion because the wife’s presentation of the extorted

                                  4
agreement to the trial court for approval was “a fraud on the
court.” Cooper v. Austin, 750 So. 2d 711, 713 (Fla. 5th DCA 2000).
However, that case is not contrary authority because the husband
in the case raised the claim through an “Amended Motion for
Relief,” id. at 714 (Griffin, J., dissenting) (quoting trial court’s
order)—not an independent action—which suggests that the claim
was raised within one year of the judgment adopting the mediation
agreement. Moreover, the narrow issue actually decided by the
Fifth District was whether the husband proved the alleged
extortion, not whether he timely raised the claim.

                                 III

    For the reasons stated above, the dismissal order is AFFIRMED.

LEWIS and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Kristopher D. Robinson of Robinson Collins P.L., Jacksonville, for
Appellant.

J. Stephen Alexander of Alexander Law Firm, LLC, St. Augustine,
for Appellee.




                                 5